As filed with the Securities and Exchange Commission on October 5 , 2009 Registration No. 333- 161937 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment Number 1 to Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MAGNUM HUNTER RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 86-0879278 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Gary C. Evans 777 Post Oak Boulevard, Suite 910 777 Post Oak Boulevard, Suite 910 Houston, Texas 77056 Houston, Texas 77056 (832) 369-6986 (832) 369-6986 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) (Address, including zip code, and telephone number, including area code, of registrant's agent for service of process) Copy to Morgan
